Citation Nr: 1746779	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-45 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, including as a result of a head injury.

2.  Entitlement to service connection for residuals of a head injury other than headaches.

3.  Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from April 1992 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Board remanded the Veteran's claims for further development.  The Board again remanded the claim in December 2016.  These matters are now returned to the Board for further review.

In May 2016, the Veteran filed a new Form 21-22 to appoint the Texas Veterans Commission (TVC) as his representative, which appointment was filed in connection with new claims for service connection (unrelated to the instant appeal).  The Board notes that the appointment was timely as to the Veteran's new May 2016 claims for service connection.  The Board adds by way of background that the VA treatment records show that in May 2016, the Veteran was a resident of a domiciliary program at a VA medical center.  Also, it appears that the TVC is located in the same building (but not the DAV), and the VA treatment records show that the Veteran had prior periods of homelessness.  In light of the facts and circumstances of this particular case, the Board finds that for the issues on appeal, good cause has been shown for the change in representation more than 90 days after the file was transferred to the Board, and the motion to change representation to the TVC is granted.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's December 2016 decision, the Veteran was scheduled to have examinations at the Dallas VAMC on May 23, 2017.  There is a notation that he failed to report for these examinations.  However, there is no documentation showing that notice of the VA examinations was sent to the Veteran.  Therefore, it is unclear that he was properly notified of the scheduled examinations or was given enough time to make arrangements to attend the scheduled examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations.).  Thus, the Veteran should be afforded another opportunity to appear for VA examinations to determine the nature and etiology of his claimed conditions.

Further, on remand, the Veteran's more recent VA treatment records dated since June 2017 should be associated with the claims file, as well as any outstanding substance abuse treatment records from Walter Reed Hospital dated from February 1994 to September 1994 (ADAPCP program).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete substance abuse treatment records from Walter Reed Hospital dated from February 1994 to September 1994 (ADAPCP program).  If the records are unavailable, a notation of such should be made within the Veteran's file.

2.  Associate with the claims file all of the Veteran's VA treatment records, dated from June 2017 forward.

3.  After all of the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headaches and residuals of a head injury other than headaches.  A copy of the letter notifying the Veteran of the time and location of the examination must be associated with the claims folder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  

(a)  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's headache disorder had its clinical onset during service or is related to any incident of service, including but not limited to, his documented history of a closed head injury in service.  

In providing this opinion, the examiner must acknowledge and address the following:  

* The in-service treatment records from Walter Reed dated from April 1994 to May 1994 showing treatment for a right frontal lobe contusion in the orbital gyrus, to include nursing notes showing complaints of headaches at 2330 hours, 0500 hours and 0750 hours on April 11, 1994;

* The in-service Health Questionnaire for Dental Treatment dated June 9, 1994, showing that the Veteran reported experiencing frequent headaches; 

* The post-service VA treatment record dated September 15, 1999, showing that the Veteran reported experiencing recurrent headaches 3 to 4 times a week since his in-service head injury; and 

* The post-service VA MRI of the Veteran's brain, dated November 14, 2008, completed in conjunction with his reported history of a head injury and headaches.

(b)  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran has any current residuals of his in-service head injury (other than the claimed headaches)

A complete rationale must accompany all opinions rendered.

If the Veteran fails to report for this examination, then an appropriate VA examiner should be asked to review the Veteran's records and provide the requested opinions.

4.  Schedule the Veteran for a VA examination with regard to his HIV.  A copy of the letter notifying the Veteran of the time and location of the examination must be associated with the claims folder.  

Any necessary tests or studies should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  

The examiner should take a full history from the Veteran concerning any risk factors in his life for transmission of HIV.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran contracted HIV in service.

In providing this opinion, the examiner must acknowledge and address the following:

* The in-service Health Questionnaire for Dental Treatment dated June 9, 1994, showing that the Veteran reported that he had no reason to believe that he was HIV positive or at risk of being HIV positive;

* The negative HIV test conducted during service on August 23, 1994, in conjunction with the Veteran's retirement physical; and

* The Veteran's assertion that the progression of his HIV suggests that it had its clinical onset during service.

A complete rationale must accompany all opinions rendered.

If the Veteran fails to report for this examination, then an appropriate VA examiner should be asked to review the Veteran's records and provide the requested opinion.

5.  Finally, readjudicate the Veteran's claims.  If any claim remains denied, he and his representative should be provided a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

